Case: 21-60464     Document: 00516444943         Page: 1     Date Filed: 08/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                     August 24, 2022
                                  No. 21-60464
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   Walter Alberto Campos,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 720 323


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          Walter Alberto Campos, a native and citizen of El Salvador, petitions
   for review of the Board of Immigration Appeals’ (BIA) denying his motion to
   reopen. He contends the BIA erred in: determining he failed to demonstrate
   changed country conditions; and declining to reopen sua sponte.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60464      Document: 00516444943           Page: 2      Date Filed: 08/24/2022




                                     No. 21-60464


          The denial of a motion to reopen is reviewed understandably “under
   a highly deferential abuse-of-discretion standard”. Lowe v. Sessions, 872 F.3d
   713, 715 (5th Cir. 2017). A motion to reopen based on a request for certain
   forms of relief, such as asylum, may be filed at any time if the alien presents
   evidence of changed country conditions. 8 U.S.C. § 1229a(c)(7)(C)(ii).
          “In determining whether there has been a material change in country
   conditions [to warrant reopening], the BIA compares the evidence of country
   conditions submitted with the motion to those that existed at the time of
   [removal]”. Mejia v. Whitaker, 913 F.3d 482, 489 (5th Cir. 2019) (citation
   omitted). Because Campos has failed to compare, “in any meaningful way”,
   the conditions in El Salvador at the time of his removal hearing to the
   conditions when he filed his motion to reopen, he has failed to show he
   presented material evidence of changed country conditions. Ramos-Lopez v.
   Lynch, 823 F.3d 1024, 1026 (5th Cir. 2016); see also Soadjede v. Ashcroft, 324
   F.3d 830, 833 (5th Cir. 2003) (stating issues not briefed are abandoned).
   Moreover, his evidence demonstrating he suffers from a serious medical
   issue only amounts to a change in personal circumstances which does not
   constitute a changed country condition. See § 1229a(c)(7)(C)(ii); Nunez
   v. Sessions, 882 F.3d 499, 509 (5th Cir. 2018) (explaining that “showing a
   change in personal circumstances is . . . insufficient to show a change in
   country conditions”). Accordingly, the BIA did not abuse its discretion in
   determining Campos was not entitled to reopening based on changed country
   conditions. See Mejia, 913 F.3d at 491.
          Although Campos asserts the BIA also erred by refusing to reopen his
   proceedings sua sponte, our court lacks jurisdiction to review the BIA’s
   decision.   See Id. at 490 (explaining decision to reopen sua sponte is
   discretionary and court lacks jurisdiction to consider it).
          DISMISSED in part; DENIED in part.




                                          2